DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 08/08/2022.
The Amendments to Claims 1 and 3, filed 08/08/2022, are acknowledged and accepted.
The Cancellation of Claim 2, filed 08/08/2022, are acknowledged and accepted.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill in the art would not have been motivated to combine Carlisle et al. with Huang, and even assuming the propriety of doing so, the purported combination fails to render claim 1 obvious.  The Examiner respectfully disagrees. It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
Applicant argues that Carlisle discloses wherein the groove and the channel are the same part rather than two separate parts.  The Examiner respectfully disagrees.  Carlisle discloses a stepped bore (47)  and a passageway (57). Carlisle also discloses “Attached to the barrel 43 is an extension 55 having a passageway 57 therethrough which is aligned with the stepped bore 47 in the barrel” (col. 5, lines 5-9). 
Applicant argues that the stepped bore 47 or passageway 51,57 in Carlisle does not equate to claimed groove or channel. In particular, the groove/channel in claim 1 is to accept a fastener.  The Examiner respectfully disagrees. The MPEP, 2111.01 Plain Meaning Part II. It is improper to import claim limitations from the specification states that Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.  The use of the groove/channel to accept a fastener is not in the claim limitation.  
Applicant argues that Carlisle merely discloses that the barrel is for accepting the plug 40 rather than accepting an optical fiber or cable.  The Examiner disagrees.  Carlisle discloses that the barrel 43 includes a stepped bore 47 (col. 5, lines  1-2) and the optical fiber cable from which the optical fiber extends into the passageway 57 and bore 47 (col. 5, lines 17-20); and therefore the fiber is accepted into the barrel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (5677799) in view of Carlisle et al. (4812009), hereinafter Carlisle.
Regarding claim 1, Huang discloses, in figure 3 below, a fiber positioning device (adjustable focus arrangement) (col. 2, line 36-37) comprising: a housing (20, barrel housing) (col. 2, lines 59-61); a threaded barrel (12, support barrel and 13, threaded portion of the support barrel 12), adjustably coupled to the housing (20, barrel housing) at a first portion thereof (col. 2, lines 38-40), a lens assembly (10, lens assembly with 11, lens unit), coupled to the housing (20, barrel housing) at a second portion thereof and positioned at a first distance from the threaded barrel (12, support barrel) (col. 2, lines 37-41), a threaded adjustment knob (15, adjustment knob) (col 2, lines 50-51), coupled to the housing (12, support barrel) and configured to change a distance between the threaded barrel (12, support barrel and 13, threaded portion of the support barrel 12) and the lens assembly (10, lens assembly with 11, lens unit) from the first distance to a second distance by moving the threaded barrel back and forth depending on the direction of the turns (col. 3, lines 41-49), and a locking nut (33, locking screw) coupled to the thread barrel (12, support barrel and 13, threaded portion of the support barrel 12).

    PNG
    media_image1.png
    411
    401
    media_image1.png
    Greyscale

Huang does not specifically disclose wherein the threaded barrel comprises a groove and to provide a channel, and wherein the threaded barrel is configured to accept an optical cable.
Carlisle discloses wherein the threaded barrel (43, barrel) comprises a groove (47, stepped bore) and to provide a channel (57, passageway) (col. 4, lines 65-67 and col. 5, lines 1-13 and see annotated figure 3 below), and wherein the threaded barrel (43, barrel) is configured to accept an optical cable (26, optical fiber) (figure 3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Huang with the barrel of Carlisle for the purpose of holding a plug assembly in which an optical fiber is inserted.

    PNG
    media_image2.png
    240
    724
    media_image2.png
    Greyscale

Regarding claim 3, Huang discloses further comprising a fastener (23, dowel) that prevents the threaded barrel from rotating (col. 3, lines 16-20).
Regarding claim 4, Huang discloses wherein the fastener is one of a set screw, a bolt, or a dowel (23, dowel) (col. 3, lines 16-20).
Regarding claim 5, Huang discloses wherein the lens assembly includes a collimating lens or one or more lenses (41-44, lens units) (col. 3, lines 23-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872